 In the Matter Of PENN-HADLEY MILLS, INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, C. I. 0., PETITIONERCase No. 4-RC-414.8.Decided August 5,1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeJulius Topol, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives:As stipulated by the parties, the following employees of the Em-ployer constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's plantatBlakely, Pennsylvania, excluding office and clerical employees,watchmen, foremen, assistant foremen, and all othersupervisors asdefined in the Act.At the close of business on May 13, 1949, 11 days after the petitionherein was filed, the Employer ceased production.. The Employer'sposition at the hearing was that this shut-down was foreconomicreasons, that it is temporary only, that the Employer intends to re-sume operations just as soon as it deems such resumptionwarrantedby market conditions, and that an exact date for the reopening of theplant is not foreseeable.Testimony of the Employer's representatives85 N. L.R. B., No. 102.570 PENN-HADLEY MILLS, INC.571indicated that resumption of operations would not take place in lessthan 6 weeks, but might, on the other hand, be postponedfor severalmonths, possibly until after the end of the year.The Employer'spresident testified that he intends to reemploy the workers who wereon the pay roll when the plant ceased operations. If the entire plantis reopened, all the old employees will be recalled; if curtailed opera-tion is resumed, the old employees will be called back to work on thebasis of seniority and ability.The Petitioner requests an immediate election, with eligibility de-termined by the pay roll preceding the shut-down. It maintains thatthe workers have not lost their employee status, that they should notbe deprived of their right to be represented by a collective bargainingagent until the reopening of the plant, and that they have a definiteinterest in negotiating the terms of their return to work.The Employer requests a postponement of the election until afterthe plant has reopened. It urges that eligibility based on the last payroll preceding the shut-down would not result in a representative vote,because at the time that the plant reopens it will be necessary to replacethose former employees who have secured permanent employment else-where during the shut-down.1As the shut-down of the plant is temporary and as the Employerintends to call back its old complement of employees, we believe thatthe workers employed at the time of the cessation of operations havenot lost their employee status.2 In the circumstances, it is our opinionthat to defer the holding of an election until the reopening of theplant would result in postponing, if not defeating, the exercise by theemployees of their rights to the free expression of their wishes con-cerning representation, which is guaranteed by the Act.Accordingly,we shall direct an election as hereinafter provided, among the em-ployees in the unit found appropriate who were employed during theIIn support of its request for a postponement of the election.the Employer cites theBoard's decisions inMatter of Coast Pacific Lumber Company,78 N. L.R. B. 1245, andMatter of Tucker Corporation,79 N. L.It.B. 1262.We distinguish the present case fromthe cases referred to. In theCoast Pacific LumberandTuckercases a full employee com-plement had never been achieved.Coast Pacific Lumberhad been producing a short periodof time,and its anticipated expansion would increase the number of employees almostfour times.Operations atTuckerwere still in the experimental stage at the time of thatproceeding.In neither case had a representative complement been employed;inCoastPacific Lumberthe hiring of several new categories of employees was contemplated, and inTuckeritwas not possible to foretell the relative strength of the job categories whichwould make up the future work force.In the present case a complete work force had been employed and will be recalled towork as indicated above ; and,although the number of employees may decrease,there isno evidence that the scope of resumed operations will differ or that the character of theemployee complement will change.Here we have a full complement,and it is a represent-ative complement.2 SeeMatter of GreenColonialFurnace Company,52 N. L. It. B.161, 177 and the casescited therein. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD:pay-roll period immediately preceding the date of the temporary cessa-tion of operations, May 14,1949.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations,. among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingMay 14, 1949, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by Tex-tileWorkers Union of America, C. I. O.